DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 11/09/21 has been entered.
	2. Claims 1-5, 9-13, and 17-20 remain pending within the application.
	3. The amendment filed 11/09/21 is sufficient to overcome the claim objections of claims 1 and 7. The previous objections have been withdrawn.
	4. The amendment filed 11/09/21 is sufficient to overcome the 35 USC 112(a) rejection of claim 7. The previous rejection has been withdrawn.
5. The amendment filed 11/09/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-5, 9-13, and 17-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun United States Patent Application Publication US 2019/0130073 in view of Surendran United States Patent Application Publication US 2007/0143298 in further view of Sunghwan Sohn, Cheryl Clark, Scott R .
Regarding claim 1, Sun discloses a method comprising: 
selecting, from within metadata describing a narrative text, a first encoding, the first encoding comprising a standardized text string, the first encoding formed according to an encoding scheme (Sun, para [0093], “sinusitis, acute” represents a first encoding, a relational model represents an encoding scheme);  
marking, as an anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], designates terms as “tokens”. Such as “sinusitis” being “acute” or “chronic”); 
finding the anchor term within the narrative text (Sun, para [0093], finds tokens); 
defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text (Sun, para [0095], defines text windows based on finding tokens); 
encoding, according to the encoding scheme using a trained machine learning classifier, the text window into a second encoding, the trained machine learning classifier trained before use with training data comprising pairs of text strings and corresponding encodings (Sun, para [0201], text windows are applied to language encoding models); 
determining that a mismatch exists between the second encoding and the first encoding (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 2 tokens); 
defining an expanded text window within the narrative text responsive to the mismatch between the second encoding and the first encoding, the expanded text window comprising an expansion of the fourth text window by a predetermined amount (Sun, para [0094], determines that the 
encoding, according to the encoding scheme using the trained machine learning classifier, the expanded text window into a third encoding (Sun, para [0201], text windows are applied to language encoding models); and
annotating, responsive to the third encoding being identical to the first encoding, the Page 2 of 9 narrative text, the annotating creating new data linking text of the narrative text within the expanded text window with the third encoding (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).
Sun does not disclose:
the portion comprises a word selected randomly from the standardized text string using a pseudo-random number generator;
defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance.
Surendran discloses:
a portion comprises a word selected randomly from the standardized text string using a pseudo-random number generator (Surendran, para [0042], loops through a set of items and selects items in a pseudorandom order. An order represents a number).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the detection to include tags, representing anchor terms, in documents for future searching. The motivation for doing so would have been to more efficiently tag and large amounts of documents (Surendran, para [0003]).

defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance.
Sohn discloses: 
defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance (Sohn, page 861, first column of page, “Synonym and abbreviation expansion” section, a compiled list of medications that don’t start or end with the abbreviations can be used in the expansion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the defining of text windows to include an amount before and after the abbreviation. The motivation for doing so would have been to extract comprehensive medication information with high accuracy and demonstrated good normalization capability (Sohn, abstract).

Regarding claim 2, Sun in view of Surendran in further view of Sohn discloses the method of claim 1. Sun additionally discloses wherein the narrative text describes an adverse event and the encoding scheme encodes the adverse event as a standardized hierarchy of text descriptions (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

claim 3, Sun in view of Surendran in further view of Sohn discloses the method of claim 1. Sun additionally discloses wherein the narrative text describes a medical report of a patient and the encoding scheme encodes a diagnosis relating to the medical report (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Regarding claim 4, Sun in view of Surendran in further view of Sohn discloses the method of claim 1. Sun additionally discloses wherein the portion comprises a word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”)

Regarding claim 5, Sun in view of Surendran in further view of Sohn discloses the method of claim 4. Sun additionally discloses wherein the word comprises a first word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”. The singular terms are interpreted as first words).

Regarding claim 9, Sun discloses a computer usable program product comprising one or more computer- readable storage media, and program instructions stored on at least one of the one or more storage media, the stored program instructions comprising: 
program instructions to select, from within metadata describing a narrative text, a first encoding, the first encoding comprising a standardized text string, the first encoding formed according to an encoding scheme (Sun, para [0093], “sinusitis, acute” represents a first encoding, a relational model represents an encoding scheme);

program instructions to find the anchor term within the narrative text (Sun, para [0093], finds tokens);
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text (Sun, para [0095], defines text windows based on tokens);
program instructions to encode, according to the encoding scheme using a trained machine learning classifier, the text window into a second encoding, the trained machine learning classifier trained before use with training data comprising pairs of text strings and corresponding encodings (Sun, para [0201], text windows are applied to language encoding models).
program instructions to determine that a mismatch exists between the second encoding and the first encoding (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 2 tokens); 
program instructions to define an expanded text window within the narrative text responsive to the mismatch between the second encoding and the first encoding, the expanded text window comprising an expansion of the second text window by a predetermined amount (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 2 tokens within the reference material separated by other words (interpreted as a fifth encoding), “sinusitis, chronic”); 
program instructions to encode, according to the encoding scheme using the trained machine learning classifier, the expanded text window into a third encoding (Sun, para [0201], text windows are applied to language encoding models); and 

Sun does not disclose:
the portion comprises a word selected randomly from the standardized text string using a pseudo-random number generator;
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance.
Surendran discloses:
a portion comprises a word selected randomly from the standardized text string using a pseudo-random number generator (Surendran, para [0042], loops through a set of items and selects items in a pseudorandom order. An order represents a number).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the detection to include tags, representing anchor terms, in documents for future searching. The motivation for doing so would have been to more efficiently tag and large amounts of documents (Surendran, para [0003]).
Sun in view of Surendran does not disclose:
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within before and after the instance.
Sohn discloses: 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance (Sohn, page 861, first column of page, “Synonym and abbreviation expansion” section, a compiled list of medications that don’t start or end with the abbreviations can be used in the expansion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the defining of text windows to include an amount before and after the abbreviation. The motivation for doing so would have been to extract comprehensive medication information with high accuracy and demonstrated good normalization capability (Sohn, abstract).

Regarding claim 10, Sun in view of Surendran in further view of Sohn discloses the computer usable program product of claim 9.  Sun additionally discloses wherein the narrative text describes an adverse event and the encoding scheme encodes the adverse event as a standardized hierarchy of text descriptions (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Regarding claim 11, Sun in view of Surendran in further view of Sohn discloses the computer usable program product of claim 9.  Sun additionally discloses wherein the narrative text describes a 

Regarding claim 12, Sun in view of Surendran in further view of Sohn discloses the computer usable program product of claim 9.  Sun additionally discloses wherein the portion comprises a word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”).

Regarding claim 13, Sun in view of Surendran in further view of Sohn discloses the computer usable program product of claim 12.  Sun additionally discloses wherein the word comprises a first word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”. The singular terms are interpreted as first words).

Regarding claim 19, Sun discloses a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
program instructions to select, from within metadata describing a narrative text, a first encoding, the first encoding comprising a standardized text string, the first encoding formed according 
program instructions to mark, as an anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], designates terms as “tokens”. Such as “sinusitis” being “acute” or “chronic”); 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text (Sun, para [0095], defines text windows based on tokens);
program instructions to encode, according to the encoding scheme using a trained machine learning classifier, the text window into a second encoding, the trained machine learning classifier trained before use with training data comprising pairs of text strings and corresponding encodings (Sun, para [0201], text windows are applied to language encoding models);
program instructions to determine that a mismatch exists between the second encoding and the first encoding (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 2 tokens); 
program instructions to define an expanded text window within the narrative text responsive to the mismatch between the second encoding and the first encoding, the expanded text window comprising an expansion of the second text window by a predetermined amount (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 2 tokens within the reference material separated by other words (interpreted as a fifth encoding), “sinusitis, chronic”); 
program instructions to encode, according to the encoding scheme using the trained machine learning classifier, the expanded text window into a third encoding (Sun, para [0201], text windows are applied to language encoding models); and 

Sun does not disclose:
the portion comprises a word selected randomly from the standardized text string using a pseudo-random number generator;
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance.
Surendran discloses:
a portion comprises a word selected randomly from the standardized text string using a pseudo-random number generator (Surendran, para [0042], loops through a set of items and selects items in a pseudorandom order. An order represents a number).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the detection to include tags, representing anchor terms, in documents for future searching. The motivation for doing so would have been to more efficiently tag and large amounts of documents (Surendran, para [0003]).
Sun in view of Surendran does not disclose:
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within before and after the instance.
Sohn discloses: 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance (Sohn, page 861, first column of page, “Synonym and abbreviation expansion” section, a compiled list of medications that don’t start or end with the abbreviations can be used in the expansion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the defining of text windows to include an amount before and after the abbreviation. The motivation for doing so would have been to extract comprehensive medication information with high accuracy and demonstrated good normalization capability (Sohn, abstract).

Regarding claim 20, Sun in view of Surendran in further view of Sohn discloses the computer system of claim 19.  Sun additionally discloses wherein the narrative text describes an adverse event and the encoding scheme encodes the adverse event as a standardized hierarchy of text descriptions (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun United States Patent Application Publication US 2019/0130073 in view of Surendran United States Patent Application .
Regarding claim 17, Sun in view of Surendran in further view of Sohn discloses the computer usable program product of claim 9.  Sun in view of Surendran in further view of Sohn does not disclose wherein the stored program instructions are stored in a computer readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.
Bao discloses wherein the stored program instructions are stored in a computer readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Bao, para [0030], computer readable program instructions can be downloaded over a network from an external computer).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the instructions to be transferred over a network based on the teachings of Bao. The motivation for doing so would have been to allow information to be shared over the internet (Bao, para [0030]).
 
Regarding claim 18, Sun in view of Surendran in further view of Sohn discloses the computer usable program product of claim 9.  Sun in view of Surendran in further view of Sohn does not disclose wherein the stored program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the stored program instructions are downloaded over a network to 
Bao discloses wherein the stored program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system (Bao, para [0030], computer readable program instructions can be downloaded over a network from an external computer. External computer that supplies information interpreted as a server; Bao, para [0069], with reference to fig 2, computer contains memory element 208).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the instructions to be transferred over a network based on the teachings of Bao. The motivation for doing so would have been to allow information to be shared over the internet (Bao, para [0030]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178